DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 4/25/2022. Applicant has amended independent claims 1 and 15; and canceled claim 16. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2015/0056492,  in view of Koyo, JP 2002110126.
Regarding claim 1, Huang teaches a lithium secondary battery (abstract; 0001; 0012), comprises: a positive electrode (0013; 0029); a negative electrode (0013; 0019; 0029); and a separator (abstract; 0007-0009; 0029) interposed between the positive electrode and the negative electrode (0029), wherein the separator comprises a non-crosslinked polyolefin layer facing the positive electrode (0001; 0007; 0009), and a crosslinked polyolefin layer (abstract; 0007-0009) disposed on one surface of the non-crosslinked polyolefin layer (0007-0009) and having at least one crosslinking bond (0007); a crosslinking bond represented by the following Chemical Formula 1: --Si--O--Si-- [Chemical Formula 1] (0016; 0025; claims 4-6, 10-12, 16-18).
Huang does not teach separator consists of the non-crosslinked polyolefin layer and the crosslinked polyolefin layer, the crosslinked polyolefin layer contacts the negative electrode.
Koyo teaches a separator which is multilayered  and has a first layer of the cross-linked polyethylene fine porous film, and a second layer of the polyethylene fine porous film which is not cross-linked (0017; 0020; 0044; 0047) and the crosslinked polyolefin layer contacts the negative electrode (0013; 0022; 0044).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Koyo into the teachings of Huang because Koyo teaches “the crosslinked polyethylene microporous film layer having excellent heat resistance is brought into contact with the negative electrode plate side, a short circuit of the battery does not occur even at a very high temperature equal to or higher than the melting point of polyethylene. It is considered that even when some abnormality such as an external short circuit occurs and the battery generates heat, a battery having high heat resistance can be obtained.” (0044).
Regarding claim 2, Huang teaches further comprising: an outermost non-crosslinked polyolefin layer (0001; 0007; 0009) on a surface of the crosslinked polyolefin layer (abstract; 0007-0009) 
such that the crosslinked polyolefin layer is interposed between the non-crosslinked polyolefin layer and the outermost non-crosslinked polyolefin layer (0007-0009).
Huang does not recite the outermost non-crosslinked polyolefin layer faces the negative electrode. 
Koyo teaches a separator which is multilayered  and has a first layer of the cross-linked polyethylene fine porous film, and a second layer of the polyethylene fine porous film which is not cross-linked (0017; 0020; 0044; 0047) and the crosslinked polyolefin layer contacts the negative electrode (0013; 0022; 0044).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Koyo into the teachings of Huang because Koyo teaches “the crosslinked polyethylene microporous film layer having excellent heat resistance is brought into contact with the negative electrode plate side, a short circuit of the battery does not occur even at a very high temperature equal to or higher than the melting point of polyethylene. It is considered that even when some abnormality such as an external short circuit occurs and the battery generates heat, a battery having high heat resistance can be obtained.” (0044).
Regarding claim 3, Huang teaches further comprising: at least one additional layer interposed (abstract; 0001; 0007-0009) between the crosslinked polyolefin layer and the outermost non-crosslinked polyolefin layer (0007-0009), wherein the at least one additional layer is selected from the group consisting of a non-crosslinked polyolefin layer, a crosslinked polyolefin layer, or a combination thereof (0007-0009).
Regarding claim 4, Huang teaches the crosslinking bond is derived from an alkoxysilane (0007) containing a carbon-carbon double bonded group (0007; 0016). 
Regarding claim 5, Huang teaches the crosslinked polyolefin layer has a thickness corresponding to 20-80% of the total thickness of the separator (0008-0009). 
Regarding claim 6, Huang teaches the non-crosslinked polyolefin layer has a thickness of 0.3-2.5 .mu.m (Huang teaches polyolefin layer thickness is up to about 500 micrometers) (0008) or 10 to 50 micrometers (0009).
Regarding claim 7, Huang teaches the non-crosslinked polyolefin layer comprises polyethylene alone or a combination of polyethylene with polypropylene (abstract; 0007; 0009; 0015-0016). 
Huang does not teach the content of polypropylene is 0.3-10 wt % based on the total weight of the non-crosslinked polyolefin layer. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Huang teaches the non-crosslinked polyolefin layer further comprises an antioxidant derivative derived from an antioxidant (additive) (0017). 
Regarding claim 9, Huang teaches the crosslinked polyolefin (0007-0009).
Huang does not teach the crosslinked polyolefin layer has a gelling degree of 30-90%. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Huang does not teach an open-circuit voltage of 4.25V or more, when it is charged with 4.45V and then stored at 72.degree. C. for 96 hours. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Huang teaches a separator for a lithium secondary battery (abstract; 0001; 0012), comprising: a non-crosslinked polyolefin layer (0001; 0007; 0009) configured to face a positive electrode of a lithium secondary battery (0013; 0019; 0029; 0031-0032); and a crosslinked polyolefin layer (abstract; 0007-0009) disposed on one surface of the non-crosslinked polyolefin layer (0007-0009); further comprising: an outermost non-crosslinked polyolefin layer (0001; 0007; 0009) on a surface of the crosslinked polyolefin layer (abstract; 0007-0009) such that the crosslinked polyolefin layer is interposed between the non-crosslinked polyolefin layer and the outermost non-crosslinked polyolefin layer (0007-0009), wherein the outermost non-crosslinked polyolefin layer faces the negative electrode (Fig. 2; 0021; 0029; 0031); a crosslinking bond represented by the following Chemical Formula 1: --Si--O--Si-- [Chemical Formula 1] (0016; 0025; claims 4-6, 10-12, 16-18).
Huang does not teach outermost non-crosslinked polyolefin layer faces a negative electrode.
Koyo teaches a separator which is multilayered  and has a first layer of the cross-linked polyethylene fine porous film, and a second layer of the polyethylene fine porous film which is not cross-linked (0017; 0020; 0044; 0047) and the crosslinked polyolefin layer contacts the negative electrode (0013; 0022; 0044).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Koyo into the teachings of Huang because Koyo teaches “the crosslinked polyethylene microporous film layer having excellent heat resistance is brought into contact with the negative electrode plate side, a short circuit of the battery does not occur even at a very high temperature equal to or higher than the melting point of polyethylene. It is considered that even when some abnormality such as an external short circuit occurs and the battery generates heat, a battery having high heat resistance can be obtained.” (0044).

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection relies on a prior reference and on a new reference, wherein claims 1-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2015/0056492,  in view of Koyo, JP 2002110126.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takahiko, JP 2017203145.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727